DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
The Office Action is in response to the Applicant’s reply filed October 26, 2021 to the non-final rejection made on May 27, 2021.
Application Priority
This application filed on 10/18/2018, is a continuation of PAT 10898457 filed 08/23/2010, which claims priority to Applic no. 12/863,325 which is a 371 of PCT/EP2009/050770 filed on 01/23/2009.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 10/18/2018, 9/29/2020, 12/3/20 and 5/12/2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the Examiner.
Response to Arguments
Applicant's arguments over the 35 U.S.C. 102(b) rejection over Grabitz (EP0197188A1) of claims 22, 31-32, and 35 is not persuasive. Therefore, the rejection is herewith maintained. Applicant argues Grabitz requiresthe feed composition to have a veterinary drug such as Carbadox and the like as an anti-bacterial compound, and a non-ionic surfactant. Nowhere does Grabitz disclose a feed composition comprising a lactylate of formula I. Even though Grabitz mentions stearyl-2-lactyl acid in the list of non-ionic surfactants, there is no pointer in Grabitz to single out stearyl-2-lactyl acid as a surfactant. In the Examples of Grabitz, glycerol-polyethylene glycol ricinoleate (Exs. 1 and 3) and polyoxyethylene-sorbitan monooleate (Ex. 4) are used as surfactants. When read as a whole, the disclosure of Grabitz does not actually enable the use of stearyl-2-lactyl acid and may even be read as teaching away from using stearyl-2-lactyl acid. Regardless, the compositions disclosed in Grabitz are not identical to that claimed.   
It is Examiners contention that Grabitz requires the use of surfactants, it is not an optional component of the invention.  The claims of Grabitz comprise the specific surfactants selected from the group of: monoesters of propylene glycol and of alimentary fatty acids; stearyl-2-lactyl acid, etc.  It is Examiners contention that the use of stearyl-2-lactyl acid in the composition is anticipated by the prior art, as even the claims of Grabitz recite the use of stearyl-2-lactyl acid.  The comprising language of the claims do not exclude additional ingredients.  
Applicant argues: It should be further understood that the method of the instant claims further differs from the method allegedly disclosed in Grabitz. Present claim 22 recites that the lactylate is to be within the range of 0.001-0.5% by weight based on the total weight of the feed whereas Grabitz teaches that the non-ionic surfactant should be used within the range of 0.5-8%, more preferably 1-2% by weight relatively to the flour or meal. Thus, Grabitz does not teach the same amounts and in fact encourages a far higher amount of its surfactant, which may be the stearyl-2-lactyl acid, with the range of Grabitz far exceeding the terminal high point of the range of claim 22.
The Examiner respectfully states, similar to the claims, the amount of surfactant to be used is within the range of from 0.5% to 8% of Grabitz, anticipating the claimed amount 0.5%.  
Applicant's arguments over the 35 U.S.C. 102(b) rejection over Rossi (WO1996013175A1) of claims 22, 31-32, and 35 is not persuasive. Therefore, the rejection is herewith maintained. 
Applicant argues the claimed method is distinct from that disclosed in Rossi at least in that the claimed method pertains to treatment of intestinal infections caused by gram-positive bacteria of the genus Clostridia in animals. In contrast, Rossi specifically is directed to “a non-medicinal poultry feed additive composition” (see Abstract) where the digestibility of the feed is improved to reduce effects of coccidiosis and further teaches that a mixture of several active compounds of plant origin, used in synergy and in combination with an appropriate surfactant emulsifying agent, is required to achieve the observed effects. Nowhere does Rossi disclose or suggest that a lactylate of formula 1 could have any antibacterial properties. Rossi provides no guidance to select these lactylates from the list. On the contrary, Rossi selects glyceryl-polyethylene ricinolate-glycol as the emulsifying agent in the examples, thereby failing to fully enable use of the lactylates.  Moreover, the emulsifier in Rossi in one ton of poultry feed amounts to at most approximately 0.00002-0.001 wt% based on the total weight of each feed. As such, Rossi is teaching less than the amount of antimicrobial compound in the instant claims. 
In response, the Examiner states Rossi describes in the conclusion that upon administration of the composition “reinfestation after the first passage of coccidia in the digestive tract is practically blocked, resulting in a net decrease in total mortality, better growth of animals and better food consumption.”  Therefore, the method of preventing or treating intestinal infections caused by gram-positive bacteria of the genus Clostridia in animals as claimed is inherent, especially due to the same composition adminst. It is Examiners contention that Rossi requires the use of surfactants, it is not an optional component of the invention.  The claims of Rossi comprise the specific surfactants sodium stearoyl-lactylates (claim 4).  It is Examiners contention that the use of sodium stearoyl-lactylates in the composition is anticipated by the prior art, as even the claims of Rossi recite the use of sodium stearoyl-lactylates.  The comprising language of the claims do not exclude additional ingredients. the  lactylates of the prior art are used in a composition that has the identical claimed method of preventing or treating intestinal infections caused by gram-positive bacteria of the genus Clostridia (see page 8, final paragraph). Moreover, the combination of the components in Rossi may provide even better results than observed by Applicants due to the synergistic effects of multiple ingredients’, but the prior art does not teach away from the use of the lactylates in a composition that resulted in passage of coccidia in the digestive tract practically blocked, resulting in a net decrease in total mortality, better growth of animals and better food consumption.   Lastly, the Examiner respectfully states, similar to the claims, the amount of surfactant to be used is within the range of approximately  0.00002-0.001 wt% of Rossi, anticipating the claimed amount 0.001 wt%.  
 Applicant’s state that the provisional ODP rejection be held in abeyance until patentable subject matter is determined.  The rejection is herewith maintained. 
Claim Objections

The following rejections are made:


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 22, 31-32, and 35 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Grabitz (EP0197188A1).

Grabitz teaches preparation of blends for use in fodder. The preparation comprises non-ionic surfactants such as monoesters of propylene glycol and of alimentary fatty acids; stearyl-2-lactyl acid. The amount of surfactant to be used is comprised within the range of from 0.5 to 80% and preferably of from 1 to 2% by weight relatively to the flour or meal. For this preparation to be efficient: in the first step, a first share of the oil is blended with the meal, in the second step the antibacterial (reads on gram negative or gram positive bacteria) agent is mixed and in the third step the residual portion of the oil is mixed. The composition and population is identical to that claimed. 

Claims 22, 31-32, and 35 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rossi (WO1996013175A1).

Rossi teaches a non-medicinal poultry feed additive composition comprising a mixture of cresols, guaiacol, thymol, anethol, eugenol, capsaicin and tannin including emulsifying agents such as sodium, potassium or calcium stearoyllactylates from 20 to 1000 g of emulsifying agents. This composition simultaneously improves the digestibility of the food in which it is incorporated and reduces the negative effects of coccidiosis in poultry. The composition and population is identical to that claimed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22 and 31-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US9723860 . Although the claims at issue are not identical, they are not patentably distinct from each other because the copending Application relates to a method for improving the feed efficiency in poultry husbandry, wherein poultry is provided with an effective compound directly upon hatching, and wherein the effective compound is provided to poultry in such a manner that a dosing level provided in a first part of their life-span is higher than a dosing level provided in a later part of their life span, the effective compound being at least one selected from the group consisting of: a lactylate in accordance with formula 1, or a Na, K, Ca, Mg, Fe(II), Zn, NH.sub.4, or Cu(II) salt thereof, R2-COO--[--CH(CH.sub.3)--COO].sub.n--R1 Formula 1 a glycolylate of formula 2, or a Na, K, Ca, Mg, Fe(II), Zn, NH.sub.4, or Cu(II) salt thereof R2-COO--[--CH.sub.2--COO].sub.n--R1 Formula 2: a lactate ester of formula 3, HO--CH(CH.sub.3)--COO--R2 Formula 3: and a glycolic acid ester of formula 4, HO--CH.sub.2--COO--R2 Formula 4: wherein in the above formulas R1 is selected from H, n stands for an integer with a value of 1-10, and R2 stands for a C1-C35 alkyl or alkenyl chain which may be branched or unbranched. The specification describes it has been found that the provision of the specified compound in this particular stage of the animal life gives an improved feed efficiency as compared to the situation where this compound is not provided in the starting phase, but only in later parts of the life cycle.    In this context it is noted that WO 2009/092787 describes the provision of compounds of this type in a method for prevention and treatment of infections caused by Gram-positive bacteria in animals, int. al. poultry. As appears from the examples, the compound is only provided to the animals, in this case chickens, starting at day 9;  whereas the claims herein are drawn to a method for improving production performance with respect to body weight gain in animals, the method for preventing or treating intestinal infections caused by gram-positive bacteria of the germs Clostridia in animals comprising feeding the animal with an effective amount of an antimicrobial compound in combination with one or more coccido static components, wherein the antimicrobial compound is selected from a lactylate in accordance with formula 1, wherein Formula 1 comprises R2-COO-[-CH(CH3)-COO]n-Rl or a Na, K, Ca, Mg, Fe(II), Zn, NH4, or Cu(II) salt thereof, and wherein the amount of antimicrobial compound is in the range of 0.001 to 0.5 wt%. based on the total weight of each feed fed to the animal.
Claims 22 and 31-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending  Application No. 15913646. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending Application relates to a method for improving production performance with respect to body weight gain in animals, the method comprising feeding the animal with an effective amount of a compound selected from: lactylate in accordance with formula 1, Formula 1: R2-COO- [-CH (CH3) -COO]n-Rl or a Na, K, Ca, Mg, Fe(II), Zn, NH4, or Cu(H) salt thereof, a glycolylate of formula 2, Formula 2: R2-COO- [-CH2-COO] n-Rl or a Na, K, Ca, Mg, Fe(II), Zn, NH4, or Cu(H) salt thereof, a lactate ester of formula 3,Formula 3: HO-CH (CH3) -COO-R2, or a glycolic acid ester of formula 4, Formula 4: HO-CH2-COO-R2, wherein in the above formulae R1 is H, n stands for an integer with a value of 1-10, and R2 stands for a Cl- C35 alkyl or alkenyl chain which may be branched or un-branched AND further wherein the gram positive bacteria is of the genus Clostridia, whereas the claims herein are drawn to a method for improving production performance with respect to body weight gain in animals, the method for preventing or treating intestinal infections caused by gram-positive bacteria of the germs Clostridia in animals comprising feeding the animal with an effective amount of an antimicrobial compound in combination with one or more coccido static components, wherein the antimicrobial compound is selected from a lactylate in accordance with formula 1, wherein Formula 1 comprises R2-COO-[-CH(CH3)-COO]n-Rl or a Na, K, Ca, Mg, Fe(II), Zn, NH4, or Cu(II) salt thereof, and wherein the amount of antimicrobial compound is in the range of 0.001 to 0.5 wt%. based on the total weight of each feed fed to the animal.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 22 and 31-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-33 of copending Application No. 12863325. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending Application relates to method for treating intestinal infections caused by gram positive bacteria in animals, the method comprising feeding the animal with an effective amount of an antimicrobial compound selected from myristoyl lactylate, and the Na, K, Ca, or Mg salts thereof whereas the claims herein are drawn to a method for improving production performance with respect to body weight gain in animals, the method for preventing or treating intestinal infections caused by gram-positive bacteria of the germs Clostridia in animals comprising feeding the animal with an effective amount of an antimicrobial compound in combination with one or more coccido static components, wherein the antimicrobial compound is selected from a lactylate in accordance with formula 1, wherein Formula 1 comprises R2-COO-[-CH(CH3)-COO]n-Rl or a Na, K, Ca, Mg, Fe(II), Zn, NH4, or Cu(II) salt thereof, and wherein the amount of antimicrobial compound is in the range of 0.001 to 0.5 wt%. based on the total weight of each feed fed to the animal.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims allowed.
The arguments are not persuasive and the rejection is made FINAL.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAYLA SOROUSH/
Art Unit 1627